Citation Nr: 9915538	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  96-45 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hearing loss, left 
ear.

2.  Entitlement to service connection for hearing loss, right 
ear.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied a claim by the veteran 
seeking entitlement to service connection for hearing loss.  


FINDINGS OF FACT

1.  The veteran currently has left ear hearing loss for VA 
compensation purposes.

2.  Service medical records show noise exposure to the left 
ear, with a diagnosis of mild, transient left ear hearing 
loss.

3.  The veteran's current left ear hearing loss cannot be 
dissociated from his inservice left ear noise exposure and 
resultant mild, transient left ear hearing loss.

4.  The claims file contains no competent evidence that 
current right ear hearing loss, if present, was incurred in 
or is related to service.

5.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for right ear hearing loss is 
plausible.



CONCLUSIONS OF LAW

1.  Left ear hearing loss was incurred in or is related to 
active service, and the current degree of hearing impairment 
in the left ear presently meets the regulatory requirements 
for service connection.  38 U.S.C.A. §§ 1101, 1110, 5107(b) 
(West 1991); 38 C.F.R. §§ 3.303, 3.385  (1998).

2.  The veteran has not presented a well grounded claim of 
entitlement to service connection for right ear hearing loss, 
and, therefore, there is no statutory duty to assist the 
veteran in developing facts pertinent to this claim.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309  (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  38 
U.S.C.A. § 1110  (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 
(1998).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (1998).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110  (West 1991); 
38 C.F.R. § 3.303(d) (1998); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Organic diseases of the nervous system, including 
sensorineural hearing loss, are presumed to have been 
incurred in service if manifested to a compensable degree 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5107  (West 1991); 38 C.F.R. 
§§ 3.307, 3.309  (1998); see Hensley v. Brown, 5 Vet. App. 
155  (1993).

The law provides that, for purposes of VA benefits, "hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the [above] frequencies ... 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  
38 C.F.R. § 3.385  (1998).
In determining whether the veteran is entitled to service 
connection, the Board must first determine whether his claim 
is well grounded.  The law provides that "a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim for service 
connection is "a plausible claim, one which is meritorious 
on its own or capable of substantiation."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81  (1990).  The claim does not 
need to be conclusive, but it must be accompanied by 
supportive evidence to meet the initial burden put on the 
veteran by § 5107(a).  Tirpak v. Derwinski, 2 Vet. App. 609, 
611  (1992).  Mere allegation or speculation that the 
disability had its onset in service or is service connected 
is not enough to make the claim well-grounded.  Id.; see 
Franko v. Brown, 4 Vet. App. 502, 505  (1993); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93  (1993).

The three elements of a well-grounded claim are:  (1) 
competent evidence of a current disability as provided by a 
medical diagnosis; (2) competent evidence of incurrence or 
aggravation of a disease or injury in service as provided by 
either lay or medical evidence, as the situation dictates; 
and (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  Caluza v. Brown, 7 Vet. App. 498, 506  
(1995) (citations omitted), aff'd 78 F.3d 604  (Fed. Cir. 
1996); see also 38 U.S.C.A. § 1110  (West 1991); 38 C.F.R. 
§ 3.303  (1998).  Generally, competent medical evidence is 
required to meet each of the above three elements.  The 
second element, however, may be shown by other evidence when 
the types of issues presented warrants it.  Grottveit, 5 Vet. 
App. at 92-93.  For some factual issues, such as the 
occurrence of an injury, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnosis, 
competent medical evidence is required to satisfy the second 
element.  Id. at 93.

In deciding claims for VA benefits claims, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

Service medical records show that the veteran entered active 
duty with hearing within normal limits.  Specifically, an 
October 1967 induction medical examination report shows the 
following puretone thresholds:




HERTZ


DECIBELS
500
1000
2000
3000
4000
RIGHT
15
5
0
0
0
LEFT
15
5
5
5
5

Service outpatient records show that the veteran was seen for 
left ear pain in January 1969.  The pain was of 1-week 
duration and occurred when a machine gun went off near him.  
The veteran indicated that his ear felt better.  No fever or 
past history of ear trouble was reported.  On physical 
examination, tympanic membranes were intact bilaterally.  
Diagnosis was neurosensory hearing loss, left ear, mild, 
transient.  Plan was for the veteran to avoid using machine 
guns or mortar.  He was given cotton for earplugs.  He was to 
return if the condition got worse or for an audiogram. 

The veteran's September 1969 separation medical report shows 
the following puretone thresholds:




HERTZ


DECIBELS
500
1000
2000
3000
4000
RIGHT
5
5
10
N/A
5
LEFT
10
15
20
N/A
10

Subsequent to service, the veteran underwent VA physical 
examination in  December 1969.  The report of that 
examination indicates that he had complaints of malaria.  
"Normal findings" were reported for the ears.

The claims file contains numerous VA medical records.  These 
are dated from September 1984 to November 1996, and include a 
March 1996 VA systemic conditions examination report.  Most 
of the records pertain to unrelated medical problems.  A May 
1993 VA outpatient record shows that physical examination of 
the veteran's ears revealed an old scar of the left tympanic 
membrane.

A December 1996 private audiological report indicates that 
tympanogram revealed 'type A' configuration bilaterally.  
Audiological findings demonstrated sensorineural hearing 
loss, mild-to-moderate in the right ear and moderate-to-
profound in the left ear.  There was excellent speech 
discrimination bilaterally (100 percent correct bilaterally).  
Recommendation was for a hearing aid in the left ear.

A May 1997 VA audiological examination report reflects, as 
medical history provided by the veteran, that he was exposed 
to hazardous noises during service and that he had no history 
of ear surgeries.  Objective findings indicated that his 
auricles, external canals, tympanic membranes, tympanum, and 
mastoid were normal.  There was no active ear disease or 
infectious disease present.  Puretone testing revealed the 
following thresholds:





HERTZ


DECIBELS
500
1000
2000
3000
4000
RIGHT
10
15
15
25
10
LEFT
15
20
30
50
40

Puretone averages were 16 in the right ear and 35 in the left 
ear.  Speech recognition was 96 percent correct in the right 
ear and 88 percent correct in the left ear.  Audiological 
history indicated 2 years of military noise exposure, a 
bleeding episode in the right ear during service, and 
complaints of hearing loss, vertigo, and dizziness during the 
last 10 years.  Summary of test results indicated hearing 
within normal limits in the right ear and mild progressing to 
moderate sensorineural hearing loss in the left ear.

An August 1998 VA general medical examination report 
indicates that the veteran's ears were normal.


III.  Analysis

a.  Left ear hearing loss

Initially, the Board finds that the veteran's claim for 
service connection for left ear hearing loss is well 
grounded.  The claims file contains evidence that he 
currently has left ear hearing loss, that he incurred trauma 
to the left ear during service, and that his left ear hearing 
disability is related to service.  The veteran has not 
alleged that any records of probative value that may be 
obtained and which have not already been associated with his 
claims folder are available.  Accordingly, the Board finds 
that all relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist, as mandated by 38 U.S.C.A. 
§ 5107(a)  (West 1991).

Furthermore, after careful review of the record, the Board 
finds that entitlement to service connection for left ear 
hearing loss is warranted.  The Board finds that the veteran 
currently has left ear hearing loss for VA compensation 
purposes.  Specifically, the Board finds most probative the 
May 1997 VA audiological evaluation report, which indicates 
that the veteran had mild-to-moderate sensorineural hearing 
loss in the left ear.  The December 1996 private audiological 
results are consistent with the 1997 VA report.  The Board 
recognizes that the most recent medical evidence, the August 
1998 VA examination report, indicates that his ears were 
normal.  However, that was a general medical examination and 
does not show that any audiological testing was accomplished 
at that time.

Since a current left ear hearing disability has been shown, 
the determinative issue for purposes of service connection is 
whether the disability was incurred in or is related to his 
active service.  38 C.F.R. § 3.303  (1998).

It is noteworthy that the laws and regulations do not require 
in-service complaints of or treatment for hearing loss in 
order to establish service connection.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  The United States 
Court of Appeals for Veterans Claims (formerly United States 
Court of Veterans Appeals) has held that service connection 
may still be established if a veteran currently satisfies the 
criteria of 38 C.F.R. § 3.385 (1998), and the evidence links 
the current hearing loss to military service.  See Hensley v. 
Brown, 5 Vet. App. 155 (1993).

In this case, the Board finds a sufficient nexus between the 
veteran's current left ear hearing loss and service.  
Specifically, it finds that the veteran was seen during 
service for left ear hearing loss after a machine gun went 
off near him.  The Board recognizes that his inservice left 
ear hearing loss was diagnosed as "transient."  However, 
the examiner also indicated that the veteran should return 
for follow-up if his condition "got worse," suggesting that 
his hearing loss may not resolve.  The Board also 
acknowledges that the veteran's separation medical report 
shows that the veteran had left ear hearing within normal 
limits at the time of separation from service.  This is 
probative evidence that the veteran did not have permanent 
left ear hearing loss during service.  However, as stated 
above, actual inservice permanent hearing loss is not 
necessarily a requirement for entitlement to service 
connection; the veteran must only show that a disease or 
injury was incurred in service that caused hearing loss.  
Hensley, 5 Vet. App. at 159-160.  Here, it is clear that the 
veteran had left ear noise trauma during service, involving, 
at least, temporary hearing loss.  Then, in 1993, a VA ear 
examination revealed an old scar of the left tympanic 
membrane.  Finally, the veteran currently has left ear 
hearing loss and no evidence of record suggests a cause of 
the hearing loss other than inservice left ear noise trauma.

In sum, the Board finds sufficient evidence in the claims 
file of current left ear hearing loss and of a relationship 
between this hearing loss and the veteran's service.  Based 
on this, and the other evidence of record, the Board finds 
that the veteran's current left ear hearing loss cannot be 
dissociated from his noise exposure and acoustic trauma in 
service.  Although there is probative evidence against a 
finding of service connection, the Board finds that the 
evidence for and against is in equipoise.  The law provides 
when there is an "approximate balance of positive and 
negative evidence" in regard to the merits of a claim, the 
benefit of the doubt is to be given to the veteran.  
38 U.S.C.A. § 5107  (West 1991).

In light of the above, giving the benefit of the doubt to the 
veteran, the Board concludes that service connection is 
warranted for the veteran's hearing loss, left ear.

b.  Right ear hearing loss

The veteran contends, in essence, that he is entitled to 
service connection for hearing loss in the right ear.

After careful review of the record, the Board finds that this 
claim is not well grounded.  In order to have a well-grounded 
claim, the claims file must contain some medical evidence of 
a current disability.  Caluza, 7 Vet. App. at 506.  The Board 
does find that there is medical evidence of record suggesting 
right ear hearing loss, namely the December 1996 private 
audiological report.  Although the subsequent 1997 VA 
audiological examination report specifically notes that the 
veteran did not have right ear hearing loss for VA 
compensation purposes, the private audiological examination 
is sufficient evidence of a current disability for purposes 
of a well-grounded claim.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992); Grottveit v. Brown, 5 Vet. App. 91  
(1993).

For a well-grounded claim, the claims file must also contain 
some competent evidence that the veteran incurred a disease 
or injury that is causally related to a current disability.  
Caluza, 7 Vet. App. at 506; 38 C.F.R. § 3.303  (1998).  In 
this regard, the Board finds no competent evidence of any 
inservice trauma to the veteran's right ear.  Service medical 
records show that his hearing in the right ear was normal at 
induction and normal at separation from service.  No 
complaints of, treatment for, or diagnosis of right ear 
hearing loss is shown during service.  The Board recognizes 
that the 1997 VA report reflects that the veteran incurred 
right ear trauma in service from an explosion.  However, 
service medical records make no mention of any such event.  
As stated above, they show only a specific instance of noise 
trauma to the veteran's left ear.

The Board notes that the veteran claims that he was exposed 
to loud noises during service.  These contentions are 
reported in several of the medical records.  For purposes of 
a well-grounded claim, the Board presumes this to be true.  
However, the veteran's lay contentions are not competent 
evidence that inservice noise caused any current right ear 
hearing loss because the veteran has not shown himself to be 
a medical professional competent to make such medical 
conclusions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a veteran cannot meet the burden imposed by section 5107(a) 
as to a relationship between his disability and service 
because lay persons are not competent to offer medical 
opinions).  The recorded history of noise exposure in the 
post-service medical records are also not competent evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995)  ("Evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute 'competent medical evidence' 
satisfying the Grottveit[ v. Brown, 5 Vet. App. 91 (1993)] 
requirement" as to determination of well-groundedness, "and a 
bare transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional.").

The Board also finds that no right ear hearing loss is shown 
within 1 year after separation from service.

Overall, the Board is sympathetic to the veteran's claim that 
he currently has right ear hearing loss; however, the Board 
cannot well-ground his claim and decide it on the merits 
without the existence of competent evidence suggesting that 
any current disability is related to service.  Under these 
circumstances, the Board concludes that the veteran has not 
met the initial burden of presenting evidence of a well-
grounded claim for service connection, as imposed by 
38 U.S.C.A. § 5107(a) (West 1991).  As a result, his claim is 
not well grounded.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. 
App. 341 (1996).  Accordingly, the Board concludes that VA 
did not fail to meet its obligations under 38 U.S.C.A. § 
5103(a) (West 1991).

Although the RO did not specifically state that it denied the 
veteran's claim for service connection on the basis that it 
was not well grounded, the Board concludes that this error 
was not prejudicial to the veteran's claim.  See Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995).


ORDER

Entitlement to service connection for left ear hearing loss 
is granted.

Entitlement to service connection for right ear hearing loss 
is denied as not well grounded.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

